Exhibit 10.1

Exhibit C

Allocation Schedule – Applicable Transferred Property Percentages

 

     Facility
ID   

Facility Name

  

Base Rent

Commencing

July 19, 2006

  

Percentage of

Master Lease

Commencing

July 19, 2006

1    112    Royal Oaks Healthcare & Rehab Ctr.    $ 2,051,931.00    2.0828679% 2
   113    Southwood Health & Rehab Center      1,012,293.00    1.0275553% 3   
114    Arden Rehab & Healthcare Center      883,695.00    0.8970184% 4    127   
Northwest Continuum Care Center      453,487.00    0.4603242% 5    132   
Madison Healthcare & Rehab Center      718,295.00    0.7291247% 6    137   
Sunnybrook Alzheimer’s & HC Spec.      845,188.00    0.8579309% 7    138    Blue
Ridge Rehab. & Healthcare Ctr.      555,569.00    0.5639453% 8    140    Wasatch
Care Center      463,235.00    0.4702192% 9    150    Nob Hill Healthcare Center
     2,735,082.00    2.7763187% 10    165    Rainier Vista Care Center     
1,535,019.00    1.5581624% 11    167    Canyonwood Nursing & Rehab. Ctr.     
1,125,935.00    1.1429107% 12    180    Vancouver Healthcare & Rehab. Ctr.     
636,043.00    0.6456326% 13    185    Heritage Health & Rehab Center     
211,389.00    0.2145761% 14    188    Cypress Pointe Rehab & HC Center     
916,235.00    0.9300490% 15    190    Winston-Salem Rehab & HC Center     
959,836.00    0.9743074% 16    191    Silas Creek Manor      543,250.00   
0.5514406% 17    198    Harrington House Nursing & Rehab Center     
1,391,837.00    1.4128217% 18    218    Cascade Rehab & Care Center     
669,577.00    0.6796722% 19    221    Lewiston Rehabilitation & Care Ctr.     
584,261.00    0.5930699% 20    247    St. George Care and Rehab. Center     
1,058,723.00    1.0746853% 21    280    Winchester Centre for Health/Rehab.     
1,047,066.00    1.0628526% 22    286    Columbia Healthcare Facility     
800,517.00    0.8125864% 23    327    Laurel Ridge Rehab & Nursing Center     
506,259.00    0.5138919% 24    335    Lawton Healthcare Center      1,330,844.00
   1.3509091% 25    406    Muncie Health Care & Rehab.      860,269.00   
0.8732392% 26    409    Mountain Valley Care & Rehab      371,161.00   
0.3767570% 27    416    Park Place Health Care Center      1,209,447.00   
1.2276818% 28    433    Parkview Acres Care & Rehab Center      566,248.00   
0.5747853% 29    436    Valley Healthcare & Rehab Center      638,869.00   
0.6485012% 30    441    Mountain Towers Healthcare & Rehab      719,720.00   
0.7305712% 31    452    Sunnyside Care Center      472,477.00    0.4796005% 32
   462    Queen Anne Healthcare      1,258,464.00    1.2774378% 33    482   
Wind River Healthcare & Rehab Ctr.      712,104.00    0.7228404% 34    483   
Sage View Care Center      577,621.00    0.5863298% 35    501    Blue Hills
Alzheimer’s Care Center      1,176,586.00    1.1943254% 36    507    Country
Manor Rehab & Nursing Center      1,487,494.00    1.5099209%



--------------------------------------------------------------------------------

     Facility
ID   

Facility Name

  

Base Rent

Commencing

July 19, 2006

  

Percentage of

Master Lease

Commencing

July 19, 2006

37    516    Hammersmith House Nursing Care Center    736,524.00    0.7476285%
38    518    Timberlyn Heights Nursing & Alzheimer’s Center    610,298.00   
0.6194994% 39    525    La Veta Healthcare Center    758,618.00    0.7700557% 40
   529    Bolton Manor Nursing Home    1,124,679.00    1.1416358% 41    537   
Quincy Rehab. & Nursing Center    702,357.00    0.7129464% 42    550    Norway
Rehab & Living Center    324,261.00    0.3291499% 43    552    Shore Village
Rehab & Nursing Center    341,002.00    0.3461433% 44    555    Brentwood Manor
Rehab & Nursing Center    384,702.00    0.3905021% 45    558    Fieldcrest Manor
Nursing Home    157,460.00    0.1598340% 46    560    Franklin Woods Health Care
Center    447,110.00    0.4538511% 47    562    Andrew House Healthcare   
695,232.00    0.7057140% 48    567    Nutmeg Pavilion Healthcare    615,643.00
   0.6249250% 49    572    Winchester Place Nsg. & Rehab. Ctr.    830,493.00   
0.8430143% 50    573    Eagle Pond Rehab. & Living Center    1,428,615.00   
1.4501542% 51    577    Minerva Park Nursing & Rehab Center    471,273.00   
0.4783784% 52    581    Blueberry Hill Healthcare    1,270,759.00    1.2899182%
53    582    Colony House Nursing & Rehab Center    1,264,327.00    1.2833892%
54    588    Walden Rehab. & Nursing Center    1,069,983.00    1.0861151% 55   
591    Dover Rehab. & Living Center    1,342,114.00    1.3623490% 56    593   
Hanover Terrace Healthcare    1,071,501.00    1.0876560% 57    635    Coshocton
Health & Rehab. Center    527,551.00    0.5355049% 58    640    Las Vegas
Healthcare & Rehab Center    1,056,891.00    1.0728257% 59    655    Federal
Heights Rehab. & Nsg. Ctr.    773,494.00    0.7851559% 60    660    Savannah
Specialty Care Center    571,011.00    0.5796201% 61    704    Guardian Care of
Roanoke Rapids    981,465.00    0.9962625% 62    707    Rehab. & Nursing Center
of Monroe    872,758.00    0.8859165% 63    724    Rehab. & Health Center of
Gastonia    957,139.00    0.9715698% 64    738    Bay View Nursing & Rehab
Center    1,321,588.00    1.3415135% 65    742    Sonoran Rehab & Care Center   
553,512.00    0.5618573% 66    745    Aurora Care Center    568,434.00   
0.5770043% 67    767    Colony Oaks Care Center    571,974.00    0.5805976% 68
   769    North Ridge Med. & Rehab Center    819,241.00    0.8315927% 69    775
   Sheridan Medical Complex    419,931.00    0.4262623% 70    776    Woodstock
Health & Rehab. Center    652,529.00    0.6623672% 71    779    Westview Nursing
& Rehab Center    398,439.00    0.4044463% 72    784    Northfield Center for
Health & Rehab    654,243.00    0.6641070% 73    806    Chapel Hill Rehab &
Healthcare Center    808,016.00    0.8201984% 74    825    Nansemond Pointe
Rehab. & HC Ctr.    1,554,340.00    1.5777747% 75    829    River Pointe Rehab.
& Healthc. Ctr.    686,766.00    0.6971203%



--------------------------------------------------------------------------------

     Facility
ID   

Facility Name

  

Base Rent

Commencing

July 19, 2006

  

Percentage of

Master Lease

Commencing

July 19, 2006

76    868    Lebanon County Manor      501,011.00    0.5085647% 77    884   
Masters Health Care Center      1,017,460.00    1.0328002% 78    4602    Kindred
Hospital So. Florida Coral Gables Campus      1,758,403.00    1.7849144% 79   
4618    Kindred Hospital Oklahoma City      1,007,487.00    1.0226768% 80   
4619    Kindred Hospital Pittsburgh      1,264,586.00    1.2836521% 81    4628
   Kindred Hospital Chattanooga      1,132,144.00    1.1492133% 82    4633   
Kindred Hospital Louisville      3,634,409.00    3.6892049% 83    4637   
Kindred Hospital Chicago North Campus      3,664,039.00    3.7192816% 84    4638
   Kindred Hospital Indianapolis      1,580,093.00    1.6039160% 85    4652   
Kindred Hospital North Florida      3,727,204.00    3.7833989% 86    4656   
Kindred Hospital Phoenix      1,456,779.00    1.4787428% 87    4680    Kindred
Hospital St. Louis      1,620,998.00    1.6454377% 88    4690    Kindred
Hospital Chicago Northlake Campus      2,345,796.00    2.3811635% 89    4822   
Kindred Hospital San Francisco Bay Area      2,809,511.00    2.8518699% 90   
4842    Kindred Hospital Westminster      6,315,948.00    6.4111734% 91    4848
   Kindred Hospital San Diego      1,196,530.00    1.2145700%                  
      Total Master Lease # 1    $ 98,514,697.00    100.00000%                  